Exhibit 10.33 VIEWRAY, INC. SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (“Agreement”) is made as of January 13, 2017 (the “Effective Date”), by and among ViewRay, Inc., a Delaware corporation (the “Company”), and each of those persons and entities, severally and not jointly, listed as a Purchaser on the Schedule of Purchasers attached as Exhibit A hereto (the “Schedule of Purchasers”).Such persons and entities are hereinafter collectively referred to herein as “Purchasers” and each individually as a “Purchaser.” AGREEMENT In consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Company and each Purchaser (severally and not jointly) hereby agree as follows: SECTION 1.AUTHORIZATION OF SALE OF SECURITIES.
